Citation Nr: 0725335	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  06-14 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
calluses of the left foot with hallux rigidus, status-
post 1st metatarsal osteotomy and cheilectomy of the 5th 
metatarsophaleangeal joint (hereinafter referred to as a 
"left foot disability").

2.	Entitlement to a temporary total rating, beyond April 
30, 2005, for convalescence based on surgical treatment 
for the service-connected the left foot disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2007, the veteran testified during a hearing at the 
RO conducted befoe the undersigned Veterans Law Judge.  
During that hearing, he also testified regarding a claim for 
a temporary total rating beyond April 30, 2005 for 
convalescence based on surgical treatment for his service-
connected left foot disability.  A transcript of that hearing 
is of record.  

The issue of entitlement to a temporary total rating beyond 
April 30, 2005, for convalescence based on surgical treatment 
for the service-connected the left foot disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran's service-
connected left disability is manifested by more than 
subjective complaints of pain and swelling, with a normal 
gait and weight bearing, normal range of motion of the left 
great toe, and no evidence of fatigue, incoordination, and 
weakness; left foot calluses covered less than 5 percent of 
the total exposed and body areas affected.  More than 
moderate residuals of foot injuries have not been shown.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for calluses of the left foot with hallux rigidus, status-
post 1st metatarsal osteotomy and cheilectomy of the 5th 
metatarsophalangeal (MTP) joint, are not met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.118, Diagnostic Codes (DC) 5284, 
7899-7804 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  However, as the 
veteran's claim for an increased rating is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In a January 2005 letter, issued prior to the April 2005 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran was afforded two VA 
examinations and testified during a hearing before the 
undersigned in 2007.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a June 1981 rating decision, the RO granted service 
connection for calluses of the left foot, and assigned an 
initial noncompensable disability rating under DC 7899-7806.  
Following review of an August 1998 VA foot examination, that 
showed calluses and plantar warts on the left foot that were 
slightly tender, but were a problem for the veteran as he was 
a salesman and on his feet a good deal, in a September 1998 
rating decision, the RO assigned a 10 percent rating for the 
veteran's left foot disability.  

VA medical records indicate that, in June 2004, the veteran 
was seen by a podiatrist with complaints of painful lesions 
on his feet for several years.  He said he was treated for 
warts in the past and had pain when thickened skin developed.  
The veteran said he trimmed the lesions.  He also had an 
itchy rash on the bottom of the left big toe that was 
beginning to spread.  He indicated that he had this problem 
since discharge from service.   He said that the lesion was 
examined under a lamp by a dermatologist several years ago 
but he had no information about it.  He also complained of 
heel pain that was sharp and aching and occurred on the 
bottom of his feet.  On examination, hyperkeratotic lesions 
were noted with an erythematous rash on the left foot and 
bilateral heel pain.  The assessment included tinea pedis, 
eczema, callosities, hallux limitus, and plantar fasciitis.  
Treatment included topical medicaton and gel inserts and 
surgical options were to be discussed.

In October 2004, the veteran was seen in the VA outpatient 
podiatry clinic for follow up of his non-painful calluses 
that he said were cut two days earlier.  He said he had to 
cut them at least every one or two weeks.  On examination, 
there were palpable pedal pulses and the veteran's skin was 
warm.  His toenails were thick, yellow, and dystrophic, 
bilaterally.  Hyperkeratotic lesions noted.  There was an 
erythematous rash on the plantar aspect of the left 
metacarpal phalangeal (MP) joint.  There was limited range of 
motion present and increased bilateral pain in the plantar 
heels extending to the plantar fascial bands.  The assessment 
included tinea pedis, eczema, callosities, hallux limitus, 
plantar fasciitis, hyperhidrosis/
bromohidrosis, and onychomycosis.  The hyperkeratotic lesions 
were debrided.

In December 2004, the RO received the veteran's current claim 
for an increased rating for his service-connected left foot 
disability.

A January 2005 VA outpatient record indicates that the 
veteran had hammertoes of the left foot and was scheduled to 
undergo arthroplasty of the lesser digits of the left foot.

The veteran underwent a VA dermatology examination in 
February 2005.  According to the examination report, he was 
seen for his left foot calluses that he treated with topical 
medications.  He complained of constant crusting, itching, 
and pain, with an abnormal sensation.  On examination, he had 
localized scaling with decreased or absent sensation.  He had 
scaling lesions over the first MTP joint, and over the first 
proximal interphalangeal (PIP) joint and the plantar aspect 
of the first metatarsal that measured approximately 3 
centimeters (cm) by 2 cm in size.  The examiner reported that 
there was less than 5 percent of the exposed and the total 
body areas affected.  Results of x-rays of the veteran's feet 
showed no evidence of acute fracture or subluxation.  The 
diagnosis was left foot calluses.

When seen in the VA outpatient podiatry clinic two days 
later, on February 16, 2005, the record shows that the 
veteran sought care for painful calluses and was scheduled 
for surgery on March 3, 2005.  He complained of a rash to the 
top of his big toe.  On examination, there were palpable 
pedal pulses and the skin temperature was warm.  
Hyperkeratotic lesions were noted on both feet.  Multiple 
tylomas and foot pain were noted.

The VA records, dated on March 3, 2005, indicate that the 
veteran had pain and tylomas at the first and fifth MTP joint 
of the left foot.  The preoperative diagnosis was painful 
hallux rigidus and plantar-lacteal IPK (intractable plantar 
keratosis) 5th metatarsal, left foot.  He underwent a first 
metatarsal osteotomy of the left foot and a cheilectomy of 
the 5th MTP joint of the left foot.

When seen in the VA outpatient podiatry clinic on March 7, 
2005, the veteran used a wheelchair, crutches, and surgical 
shoe, and had a dry dressing.  There was moderate edema and 
erythema to the first and fifth MTP joint with a dorsal 
longitudinal incision noted between these joints.

The veteran returned to the VA outpatient podiatry clinic on 
March 23, 2005.  He was in a special shoe with an intact 
dressing and did not use crutches or an ambulatory aid.  
There was some periwound edema noted on the left foot.

When seen in the VA outpatient clinic on April 6, 2005, the 
veteran used crutches and a special shoe.  His incision was 
well coated, and periwound edema of the left foot was noted.  
He was seen again in the Podiatry clinic on May 4, 2005 and 
still used a special shoe.  His incision was described as 
well healed with non-hypertrophic cicatrix.  There was no 
edema of the left foot.  He was to transition to a soft shoe 
as tolerated.

On July 27, 2005, the veteran returned to the VA podiatry 
clinic wearing the special shoe.  His incisions were well-
healed but with hypertrophic tissue within the cicatrix at 
the dorsum of the left 5th metatarsal head.  Right heel pain 
was noted.  Sharp debidement of the hypertrophic tissue was 
performed.  

According to a November 2005 VA radiology report, x-rays of 
the veteran's left foot were taken due to post operative 
pain.  The finding was no significant interval change since 
April 2005.  There were postoperative changes with placement 
of a leak orthopedic screw within the distal aspect of the 
first metatarsal that was stable and the bones remained 
osteopenic.

In January 2006, the veteran underwent VA examination for his 
feet.  According to the examination report, he complained of 
worsening painful corns and calluses on both feet that needed 
routine trimming and started in service.  He had intermittent 
podiatry treatment since discharge for them.  The trimming 
caused bleeding and was painful to walk on for one or two 
days afterward.  In March 2005, the veteran underwent surgery 
on the left foot for painful tylomas, with a 1st metatarsal 
osteotomy and a cheilectomy of the 5th MTP joint, both on the 
left foot.  His current treatment included topical 
medications applied daily and ibuprofen for severe foot pain 
that was ineffective in relieving symtoms.  He wore a 
specially fitted "boot" if his foot was particularly 
painful.   
 
Further, the veteran said he was able to stand for 15 to 30 
minutes, and walk one quarter of a mile.  He had an orthotic 
insert and "1 Crutch" that he used intermittently, but 
frequently, and was fairly effective.  The veteran had left 
foot swelling and tenderness while standing, with spasm, 
pain, stiffness, redness, and lack of endurance with standing 
and walking.  He denied fatigability, incoordination, and 
weakness.  He denied a toe deformity and said the calluses 
wee on the bottom of his foot, the 1st MTP, bottom of the 
foot at the 5th MTP, and the heel.

On examination, there was no abnormal motion, crepitus, 
edema, effusion, fatigability, instability, or muscle atrophy 
observed.  Redness was noted on the inner aspect of the foot 
on the side and bottom.  There was also no spasm, tenderness, 
weakness, or incoordination.  Skin abnormalities and callus 
formation were noted.  A tender callus was not noted.  There 
was no ulceration or other skin breakdown.  There were no 
corns.  A dark red mottled appearance to the side of the 
foot, medial aspect, was noted.  The veteran's gait was 
normal and there was no evidence of abnormal weight bearing.  
There was a deformity or structural abnormality of the foot 
and bilateral flatfeet was reported.  On the left, non weight 
bearing was normal and weight bearing was inward bowing.  
There was no pain or spasm on manipulation.  There was no 
forefoot or midfoot misalignment or pronation.  There was no 
hallux valgus or pes cavus nor were there hammertoes.   Range 
of motion of the 1st MTP joint on the left was normal.  There 
was no pain, fatigue, incoordination, lack of endurance, or 
weakness and no additional limitation of joint motion due to 
these factors.  It was noted that x-rays taken in April 2005 
showed an osteotomy involving the right first metatarsal head 
and placement of a metallic orthopedic screw in oblique 
fashion.  No acute fractures or dislocations were seen and 
bones were osteopenic.

The VA examiner commented that the veteran was a salesman who 
lost 32 weeks from work in the last year due to pain and 
disability after surgery.  The diagnoses included bilateral 
flat feet, hallus valgus on the right foot, and painful 
callus formations bilaterally.  Significant occupational 
effects were noted due to pain that caused increased 
absenteeism.  It was noted that painful foot calluses 
impacted all areas of activity causing the veteran to limit 
activity or curtail activity due to pain and fatigue.  The VA 
examiner further reported that hallux rigidus of the left 
foot was associated with the service-connected calluses.

During his March 2007 Board hearing, the veteran said he had 
left foot surgery in March 2005, after which his foot was 
dressed, wrapped and placed in a special boot and he was 
advised not to bear weight.  He used crutches for two or 
three months until about July when he was able to place 
weight on his foot.  He was unable to fully return to work 
until late August when the special boot was removed and he 
had to hire a driver to drive his truck so he could make 
scheduled deliveries.  The veteran complained of left foot 
swelling, numbness, and calluses under his toes that were 
painful and required trimming, with shooting pain up his left 
leg.  He had pain under his big and little toes.  His wife 
testified that the veteran's foot swelled and he complained 
of pain and kept it elevated at home.   

III.	Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2006).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current findings. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2006).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2006).  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability, and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's left foot disability is currently assigned a 10 
percent rating under DC 7899-7804.  Here, the veteran's 
service-connected left foot disability is rated as analogous 
to evaluation for painful scars, and was previously rated as 
analogous to dermatitis or eczema (under DC 7806).

Upon review of the probative and competent medical evidence 
of record, including the veteran's oral and written 
statements in support of his claim, the Board is of the 
opinion that a rating in excess of 10 percent for his 
service-connected left foot disability is not warranted.

A maximum 10 percent rating may be assigned for a superficial 
scar that is painful on examination under the current 
criteria.  38 C.F.R. § 4.118, DC 7804.  Under the current 
regulations applicable to scars, a rating higher than 10 
percent is available only where it is shown that there is a 
scar which is located in an area other than the head, face, 
or neck, which is deep or which causes limited motion, and 
which covers an area or areas which exceeds 12 square inches 
(77 square centimeters).  38 C.F.R. § 4.118, DC 7801 (2006).  
However, here, the objective medical evidence of record fails 
to reveal findings of a callus (scar) that is unstable, or 
exceeds an area of 6 square inches or 144 square inches.  
Rather, the record reflects small lesions on the left foot, 
with a well-healed surgical scar, and some pain.  In fact, in 
February 2005, the VA examiner reported that the veteran had 
3 cm by 2 cm scaling lesions over the first MTP and first PIP 
joints of the plantar aspect of the first metatarsal that 
were the same size and scaling in nature.  She also reported 
that less than 5 percent of the exposed and total body areas 
were affected by the callus.  As such, a rating in excess of 
10 percent under DC 7804 is not warranted.

Under DC 7802, a 10 percent rating is warranted for scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion for an area or areas of 144 
square inches (929 sq. cm.) or greater.  Under the current DC 
7803, a 10 percent rating is warranted for unstable 
superficial scars.  The medical evidence fails to show that 
the veteran's left foot calluses are poorly nourished with 
repeated ulceration or unstable so as to warrant a rating 
under DC 7803.  Similarly, there is no indication that the 
veteran's calluses affect the function of the left foot to 
warrant a rating under current DC 7805, in excess of the 
currently assigned 10 percent rating.  See 38 C.F.R. § 4.118, 
DC 7802, 7803, 7805 (2006).  The recent 2006 VA examination 
report reflects findings of normal range of motion of the 
left great toe, a normal gait, and essentially normal weight 
bearing.  Such findings do not warrant a rating higher than 
that currently assigned.  See infra.  

DC 5279 provides for a maximum 10 percent disability rating 
for anterior metatarsalgia (Morton's disease) as does DC 5281 
for severe unilateral hallux rigidus.  38 C.F.R. § 4.71a, DC 
5279, 5281 (2006).  "Metatarsalgia" is "a cramping burning 
pain below and between the metatarsal bones where they join 
the toe bones."  Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995) (quoting Webster's Medical Desk Dictionary 430 
(1986)).  DC 5280 evaluates asymptomatic unilateral hallux 
valgus, a maximum 10 percent rating is warranted where 
symptoms are severe, if equivalent to amputation of the great 
toe or if the toe has been operated on with resection of the 
metatarsal head.  See 38 C.F.R. § 4.71a, DC 5280 (2006).  
Application of these DCs would not provide the veteran with a 
rating greater than that already assigned.  The 2006 VA 
examiner reported hallux rigidus but not hallux valgus in the 
left foot, but such findings similarly do no warrant a rating 
higher than that currently assigned.  The main manifestations 
are the pain he has and to compensate that pathology under 
various codes would violate the provisions of 38 C.F.R. 
§ 4.14 concerning pyramiding.

Under DC 5283, a 10 percent rating is assigned for moderate 
malunion of or nonunion of the tarsal or metatarsal bones.  
38 C.F.R. § 4.71a, DC 5283 (2006).  A 20 percent rating is 
assigned for moderately severe malunion of or nonunion of the 
tarsal or metatarsal bones.  Id.  A 30 percent rating is 
assigned for severe malunion of or nonunion of the tarsal or 
metatarsal bones.  Id.  With actual loss of use of the foot, 
a 40 percent rating is assigned.  Id.  The objective medical 
evidence reflects that the March 2005 surgery included 
placement of a screw in the veteran's first left metatarsal 
joint.  However, the probative evidence does not even 
approximate moderate malunion or nonunion of the tarsal or 
metatarsal bones.  In fact the November 2005 x-rays showed 
that the screw was stable and the veteran's bones remained 
osteopenic.  As such, a higher rating is not warranted under 
DC 5283.

Under DC 5284, a 10 percent evaluation is warranted for a 
moderate foot injury, a 20 percent evaluation is assigned for 
moderately severe foot injury, and a maximum 30 percent 
evaluation is assigned for a severe foot injury.  See 38 
C.F.R. § 4.71a, DC 5284 (2006).  With actual loss of use of 
the foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, 
DC 5167 (2006).  Here the Board acknowledges that although 
the functioning of the veteran's left foot is limited, no 
medical evaluation or opinion on file indicates that the 
veteran has actually lost the use the left foot to warrant a 
40 percent rating under Diagnostic Code 5167.  The objective 
clinical findings of the 2005 and 2006 VA examination 
reports, to include normal gait and weight bearing, with 
normal range of motion of the 1st left MTP, do not 
demonstrate moderately severe foot injury such as to warrant 
an increased rating.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2006).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation under 38 C.F.R. § 4.71a, DC 5276 (2006).  A 10 
percent rating requires moderate flatfoot with the weight-
bearing line being over or medial to the great toe, inward 
bowing of the tendo achilles, and pain on manipulation and 
use of the feet.  Id.  Severe unilateral flatfoot warrants a 
20 percent rating where there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  Id.  Pronounced unilateral 
flatfoot warrants a 30 percent rating where there is marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

During the 2006 VA examination, the veteran said he could 
stand for 15 to 30 minutes and walk approximately one quarter 
mile.  He complained of tenderness, pain, swelling, heat, 
redness, stiffness, and foot spasms.  But the VA examiner 
found no abnormal motion, crepitus, edema, effusion, 
fatigability, instability, muscle atrophy, spasm, tenderness, 
heat, weakness, or incoordination.  The examiner did find 
redness and corns and calluses on the foot, with a dark red 
mottled appearance on the medial side of the foot.  There 
were no abnormal weight bearing signs and the veteran walked 
with a normal gait.  Range of motion of the left great toe 
was normal with no pain.  Fatigues, weakness, lack of 
endurance, or incoordination were not reported.  The only 
left foot deformity or abnormality was flat feet without 
evidence of pronation or forefoot or midfoot misalignment.  
The VA examiner reported that painful foot calluses limited 
the veteran's activity and that hallux rigidus was associated 
with the service-connected calluses.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  See e.g., 38 C.F.R. § 4.40.  The Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected left foot disability are 
contemplated in the 10 percent rating currently assigned.  
There is no indication that pain, due to disability of the 
left foot, causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned by the RO.  
See e.g., 38 C.F.R. § 4.40; see also DeLuca v. Brown, supra.

Although the veteran has also reported having left foot 
numbness, the objective medical evidence of record is devoid 
of any reported clinical findings that meet or approximate 
that required for a separate compensable rating for a 
peripheral nerve disability under any of the pertinent rating 
criteria.  See 38 C.F.R. § 4.12a, DCs 8512, 8523, 8524, 8525 
(2006).

In sum, and as set forth in detail above, the Board concludes 
that the objective and competent evidence of record 
preponderates against a rating in excess of the currently 
assigned 10 percent for the veteran's service-connected 
calluses of the left foot with hallux rigidus, status-post 
1st metatarsal osteotomy and cheilectomy of the 5th MTP joint.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

While the January 2006 VA examination report suggests that 
the veteran's service-connected left foot caused significant 
occupational effects due to pain, there is no evidence 
revealing that his condition caused marked interference with 
employment, e.g., sick leave records or records of lost 
business deliveries, beyond that already contemplated by the 
schedular rating criteria.  Consequently, while the veteran's 
left foot disability may well cause some impairment in his 
daily activities, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Thus, based on the record, the Board 
finds that the currently assigned 10 schedular rating under 
38 C.F.R. § 4.118, DC 7899-7804, adequately addresses, as far 
as can practicably be determined, the average impairment of 
earning capacity due to the veteran's service-connected left 
foot disorder.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2006) have not been met.


ORDER

A rating in excess of 10 percent for calluses of the left 
foot with hallux rigidus, status-post 1st metatarsal 
osteotomy and cheilectomy of the 5th MTP joint is denied.

REMAND

The Board notes that, in a February 2006 rating decision, the 
RO assigned a temporary total evaluation of 100 percent, 
effective from March 1 to April 30, 2005, based on surgical 
treatment necessitating convalescence due to the veteran's 
left foot surgery.  Thereafter, in his April 2006 substantive 
appeal regarding his increased rating claim, he stated that 
he "was told by VA Rep. that I would receive [temporary] 
compensation for 1 yr. After my foot surgery on March 3, 05.  
I wore a surgical shoe until late Aug of 05" and "was not 
gainfully employed at this time".
 
The Board construes the veteran's April 2006 written 
statement as a timely notice of disagreement (NOD) as to the 
issue of entitlement to a temporary total evaluation for 
surgical convalescence beyond April 30, 2005.  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999) (NOD initiates review by the Board of 
the RO's denial of the claim, and bestows jurisdiction on the 
Court, so the Board must remand such issue to the RO, for 
issuance of a statement of the case).

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

The RO should issue a statement of the 
case regarding the issue of entitlement 
to a temporary total rating beyond 
April 30, 2005, for convalescence based 
on surgical treatment for the service-
connected the left foot disability.  
Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to this issue, 
should that claim should be returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs
 

